Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  141673                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  JEFFERY R. BURNETT,                                                                                 Alton Thomas Davis,
             Plaintiff-Appellant,                                                                                        Justices


  and
  ANDREW B. BURNETT,
           Plaintiff,
  v                                                                 SC: 141673
                                                                    COA: 296907
                                                                    Chippewa CC: 09-010235-AV
                                                                    91st DC: 08-002610-LT
  JUDGE LOWELL ULRICH, JUDGE JOHN
  FITZGERALD, JUDGE BETH GIBSON,
  JUDGE DENNIS MURPHY, CHIPPEWA
  COUNTY CLERK, NINETY FIRST
  DISTRICT COURT ADMINISTRATOR,
  and JAMES A. RIGGLE,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 4, 2010 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.

         As plaintiff Jeffery R. Burnett has repeatedly abused the court system with
  malicious and/or frivolous filings, we DIRECT the Clerks of this Court, the Court of
  Appeals, and the Chippewa Circuit Court not to accept any further filings in non-criminal
  matters unless Mr. Burnett has paid all necessary fees and submitted his filings in full
  compliance with the court rules.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2010                   _________________________________________
           d1117                                                               Clerk